UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June15, 2012 SIGNET JEWELERS LIMITED (Exact name of Registrant as specified in its charter) Bermuda Not Applicable (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Clarendon House 2 Church Street Hamilton HM11 Bermuda (441) 296 5872 (Address and telephone number including area code of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre- commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07. Submission of Matters to a Vote of Security Holders. (a) The Annual General Meeting of Signet Jewelers Limited (the “Company”) was held on June 15, 2012 (the “AGM”). (b) The following matters were voted upon at the AGM and the results of the voting were as follows: Proposal One: Election of seven directors to the Company’s Board of Directors to serve until the next Annual General Meeting of the Company or until their respective successors are elected in accordance with the Bye-laws of the Company. Nominees Votes For VotesAgainst Abstentions BrokerNon-Votes Mr. H. Todd Stitzer* Mr.Robert Blanchard Mr.Dale Hilpert Ms.Marianne Parrs Mr.Thomas Plaskett Mr.Russell Walls Mr.MichaelW. Barnes *Following the election of Mr. Stitzer to our Board of Directors, our Board appointed Mr. Stitzer as its Chairman. Proposal Two: Appointment of KPMG LLP as independent auditor of the Company and authorization of the Audit Committee to determine its compensation. Votes For Votes Against Abstentions Proposal Three: Non-binding, advisory vote to approve the compensation of the Company’s named executive officers (the “Say on Pay” vote). Votes For Votes Against Abstentions Broker Non-votes ­­­ 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIGNET JEWELERS LIMITED Date:June 18, 2012 By: /s/ Mark A. Jenkins Name: Mark A. Jenkins Title: Signet Company Secretary& Chief Legal Officer 3
